Citation Nr: 1709792	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected left knee and low back disabilities.

3.  Entitlement to a rating in excess of 20 percent for service-connected left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected disabilities.

6.  Entitlement to an earlier effective date for the award of service connection for right knee disability.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 17, 1973 to March 16, 1983.  He also had service from March 17, 1983 to October 15, 1984 which was ultimately determined by a July 1993 Regional Office (RO) Administrative Decision to be dishonorable, based on a Bad Conduct Discharge due to Special Court-Martial.  The character of discharge determination is not an issue on appeal.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2008, and September 2010 rating decisions by Regional Offices of the Department of Veterans Affairs (VA).  

In August 2012, the case was remanded by another Veterans Law Judge (VLJ); it is now before the undersigned.  The Veteran was previously represented by a private attorney, but revoked that representation in an October 2015 statement.  He is now proceeding in this claim pro se.  Finally, in June 2016, the Board sent the Veteran a letter requesting clarification of an August 2015 hearing request that failed to specify the specific type of hearing he desired; in his response later that month, he withdrew the request altogether.  

This appeal previously included, and the Board previously remanded, a claim of service connection for low back disability.  However, that claim was granted in full by a May 2015 rating decision.  Therefore, it is no longer before the Board.

The Board notes the Veteran's claim for an acquired psychiatric disability encompasses several diagnoses, including PTSD, schizophrenia, and depression.  In fact, a review of his records shows a litany of varied psychiatric diagnoses throughout the years.  Therefore, the Board has recharacterized the claim as indicated above to afford him the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).
Finally, the Veteran has alleged, on several occasions, that his service-connected knee disabilities render him unemployable.  Thus, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claims seeking increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to adjudication of these matters on their merits.  The Board will address each claim separately.

Tinnitus

The Veteran alleges that he has tinnitus as a result of exposure to hazardous noise from a variety of sources, including (but not limited to) his work with communications hardware (i.e., electronic feedback, audio production noise, etc.) and munitions fire.  Notably, he is competent to both diagnose tinnitus (as it is entirely observable by lay persons) and report noise exposure in service.  Moreover, the Board notes that the Veteran's service records confirm he worked in media production and communications, and his service treatment records (STRs) indicate an audiometric threshold shift between enlistment and separation.  However, he has not alleged that his tinnitus began in service and has persisted since, and no examination has yet been arranged in conjunction with this claim to determine the likely cause of his tinnitus.  Therefore, an examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Psychiatric Disability

In August 2012, the Board remanded the Veteran's claim of service connection for psychiatric disability to, in part, arrange for a VA examination determining the nature and likely cause of such disability, to include specific consideration of a secondary theory of entitlement (i.e., causation or aggravation by service-connected left knee disability).  On February 2015 VA examination, pursuant to that remand, the examiner found the Veteran did not have PTSD, and diagnosed only bipolar I disorder that was deemed unrelated to service.  Crucially, however, the examiner notes that one of the primary reasons for the negative finding regarding PTSD and the negative linkage opinion is that the reported PTSD stressors were unverified.  On further review of the record, it is apparent that no formal attempts to verify these stressors, or indeed any stressors, have been made.  For reference, the alleged stressors thus far include (1) multiple traumatic experiences (including combat) while serving in a reconnaissance unit in southeast Asia (including Vietnam and Cambodia); (2) witnessing a fellow service member (identified as a Staff Sergeant Smith) kill himself; and (3) undergoing a special court-martial in which he believes he was wrongfully convicted and which he reports led to a destruction of his belief system.  Therefore, efforts to verify his reported stressors must be made.  

Furthermore, the February 2015 examiner notes the Veteran's extensive history of additional psychiatric diagnoses, but does not explain why those are no longer applicable or otherwise reconcile his diagnostic findings with those in the record.  There is also no discussion of SSA records that, notably, led to a decision in his favor explicitly finding he suffered from PTSD, or a June 2008 SSA transcript with testimony from the Veteran's treating VA psychiatric, Dr. Balbona, expressly endorsing a diagnosis of PTSD that is related to the Veteran's military service.  Moreover, the examiner appears to have been confused as to the Board's inquiry regarding secondary theories of entitlement.  Instead of opining whether the Veteran's current psychiatric disability is caused or aggravated by his current service-connected left knee disability, the examiner instead opined as to whether the Veteran's psychiatric disability is related to the original left knee injury upon which service connection for left knee disability was granted.  In addition, the Veteran has also alleged that his psychiatric disability is secondary to his newly service-connected low back disability, and there is no opinion of record addressing that allegation.  Consequently, and particularly as official verification of his alleged stressors must be conducted, a new examination is also needed.

Left and Right Knee Disabilities

The Veteran was last afforded VA examinations assessing his left and right knee disabilities in February 2015 and May 2010, respectively.  Over two years have passed since the last left knee examination and almost seven years have passed since the last right knee examination.  Moreover, the February 2015 examination report indicates X-rays were not ordered, but nonetheless found no X-ray evidence of patellar subluxation.  The examiner provided no explanation of why such testing was not conducted beyond noting that "no further testing" was required.  In light of the above, the Board finds that contemporaneous examinations are needed to determine the current severity of his left and right knee disabilities.

TDIU Rating

The matter of entitlement to a TDIU rating is inextricably intertwined with those matters being remanded, particularly considering the service connection claims may result in additional disabilities that should be considered when adjudicating this matter.  Thus, the Board's decision in the TDIU matter must be deferred at this time.  If additional disabilities are service-connected on remand, additional development may be required to determine their functional impact.

Earlier Effective Date Claim

The Veteran filed a timely February 2011 notice of disagreement (NOD) which initiated the instant appeal of the initial rating assigned with the grant of service connection for a right knee disability.  However, further review of that NOD shows the Veteran also contested the effective date assigned at that time.  Despite that fact, a statement of the case (SOC) has never been issued addressing that matter.  Consequently, the Board must take jurisdiction of this claim for the limited purpose of ordering corrective action.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).
Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for psychiatric, tinnitus, left knee, or right knee disabilities.

2. Conduct exhaustive development to verify the Veteran's alleged stressors, listed below:

a. The Veteran alleges he presented evidence in his defense at a special court-martial indicating that an order to attend an Inspector General's evaluation was intended for another service member as part of a motion to dismiss, and was nonetheless convicted. 

b. The Veteran alleges that he served in Southeast Asia during the Vietnam War, to include in Cambodia and Vietnam, as part of a reconnaissance unit that engaged in combat operations and ambushes.

c. The Veteran alleges that he witnessed prisoners being dropped out of a helicopter at the instruction of Central Intelligence Agency (CIA) agents to encourage compliance with questioning of other prisoners while serving in Southeast Asia.

d. The Veteran alleges witnessing another service member (identified as a Staff Sergeant Smith) commit suicide.

Specifically, the AOJ should ask the Veteran to identify the circumstances of service at the time of these or any additional alleged stressors (i.e., approximate dates, locations, units involved, etc.).  

The AOJ should then conduct an exhaustive search for any pertinent records that would assist in verifying the alleged stressors, such as, but not limited to, histories of duty stations, unit histories, combat histories, legal documents (particularly any additional filings related to his court-martials), or police reports.  

The AOJ must document the efforts taken to conduct this search for the record.  If any records sought are unavailable, the AOJ must also document that fact along with the reason for any unavailability encountered.

3. Once all the above development is completed, the AOJ should forward the Veteran's entire record to the Joint Services Records Research Center (JSRRC) to conduct further inquiries into the Veteran's alleged stressors for all applicable date ranges.  If necessary, the AOJ must submit as many consecutive inquiries as required to ensure a full and thorough effort to verify the alleged stressors.

4. The AOJ should make a formal determination, documented in the record, as to whether there is credible supporting evidence for any of the alleged stressors, complete with rationale discussing the development conducted, to include any JSRRC findings.

5. After the stressor verification development is complete the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely cause of his claimed psychiatric disability.  The examiner should be provided with a list of the verified stressors in service.  Based on a review of the evidence, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity diagnosed.  Specifically, in addition to any other psychiatric disabilities noted, does the Veteran meet the diagnostic criteria for PTSD?

All diagnostic findings must be reconciled with conflicting evidence in the record, to include the Veteran's other treatment records.  The examiner must note each psychiatric diagnosis noted in the Veteran's records, and indicate agreement or disagreement with such diagnoses at present, including explanatory rationale.  

b. For each psychiatric disability entity diagnosed (including PTSD, if diagnosed), the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to include any verified stressors therein.  

c. For each psychiatric disability entity diagnosed (including PTSD, if diagnosed), the examiner should also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused by the Veteran's service-connected low back, left knee, or right knee disabilities.

d. For each psychiatric disability entity diagnosed (including PTSD, if diagnosed), the examiner should also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is aggravated by the Veteran's service-connected low back, left knee, or right knee disabilities (aggravation means the disability increased in severity beyond its natural progression).  The examiner should specifically consider and discuss the significance of the Veteran's allegations that he is "depressed" about his physical condition.

e. If the Veteran is diagnosed with PTSD, the examiner should also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is consistent with a stressor based on fear of hostile military or terrorist activity.

The examiner is also asked to comment on the expected impact the Veteran's psychiatric disabilities would have on his ability to work, noting the types of work that would be precluded and those that would remain feasible.

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.  All opinions and findings must also be reconciled, to the extent possible, with any other conflicting medical opinions or evidence in the record.  The examiner must specifically consider and discuss, as appropriate, the significance of Dr. Balbona's June 2008 testimony expressly indicating a diagnosis of PTSD that is related to service, made in conjunction with a Social Security Administration (SSA) adjudication (that resulted in a favorable decision based on a finding of PTSD).

6. Arrange for an an audiological examination of the Veteran to determine the likely cause of his claimed tinnitus.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's tinnitus is related to his military service or noise exposure therein.  Specifically, the examiner must consider and discuss the significance, if any, of the threshold shift noted between enlistment and separation in the 500 and 4000 Hertz ranges.

The examiner is also asked to comment on the expected impact the Veteran's tinnitus would have on his ability to work, noting the types of work that would be precluded and those that would remain feasible.

The examiner must include a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature as appropriate.  

7. Arrange for an orthopedic examination of the Veteran to determine the current severity of his left and right knee disabilities.  The entire record must be reviewed, and all tests or studies deemed necessary must be completed (to include X-rays).  The examiner must identify all left and right knee pathology found and describes, in detail, the associated impairment of function.  

Specifically, he or she must be afforded a copy of the rating criteria applicable to knee disabilities (Diagnostic Codes 5256-63) and indicate the presence or absence of all symptoms and pathology noted therein for both knees, describing the severity of all symptoms and pathology found.  The findings must include reports of range of motion studies on active and passive motion and weight-bearing and nonweight-bearing.  When considering whether the Veteran has any instability in either knee, the examiner should consider and discuss the significance of the frequency with which the Veteran uses knee braces.  The examiner must also note any further functional limitations due to subjective factors such as pain, weakness, fatigue, or incoordination, among others.  

The examiner must also comment on the expected impact the Veteran's left and right knee disabilities would have on his ability to work, noting the types of work that would be precluded and those that would remain feasible.

The examiner must include a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature as appropriate.  


8. The AOJ should then review the record, arrange for any other development indicated, and readjudicate the claims (including entitlement to a TDIU rating).  If any of the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

9. The AOJ should also issue an appropriate SOC addressing the Veteran's appeal seeking an earlier effective date for the award of service connection for a right knee disability.  He must be notified of the appropriate time window for filing a substantive appeal to perfect that appeal, and be given the opportunity to do so.  If the Veteran does timely perfect that appeal, it should be returned to the Board for appellate adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

